          Case 1:19-cr-00725-JPO Document 74 Filed 01/21/20 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     January 21, 2020

By ECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Parnas, et al., 19 Cr. 725 (JPO)

Dear Judge Oetken:

       The Government respectfully writes in advance of the next pretrial conference scheduled
for February 3, 2020 to provide the Court with an update with respect to discovery.

        Since the parties last appeared before Your Honor, the Government has been working
expeditiously to produce discovery to the defendants. Thus far, the Government has produced
more than 100,000 pages—in excess of 1 terabyte—of discovery principally in two substantial
productions made on November 18, 2019 and January 10, 2020, respectively. Those productions
include, among other things, everything the Government believes could possibly give rise to
substantive motion practice with respect to the current charges, including any search warrants or
similar applications made by the Government during the investigation. The Government has also
produced to all defendants thousands of pages of materials obtained pursuant to grand jury
subpoenas or voluntary requests and full copies of their own email accounts, social media
accounts, and device extractions (to the extent available) that were obtained by the Government
pursuant to search warrants.

        With respect to those devices and/or accounts that were obtained pursuant to a search
warrant, and consistent with the terms of the applications, the Government is in the process of
reviewing those devices and accounts to identify material within the scope of the applicable
warrant. To date, the Government has already produced more than 8,000 documents identified as
responsive pursuant to email search warrants. The Government is continuing its review of devices
and accounts obtained since the defendants’ arrests and expects to make an additional, substantial
production in advance of the next conference, of, among other things, additional documents
identified as within the scope of those search warrants. The Government will also be producing
to certain individual defendants the entire returns from additional email accounts and devices that
have recently been accessed and extracted. The Government’s filter team expects to complete its
review of the devices and accounts currently in the Government’s possession by mid-February,
which should permit production of the same to the defendants by approximately mid-March.
           Case 1:19-cr-00725-JPO Document 74 Filed 01/21/20 Page 2 of 3
January 21, 2020
Page 2

        As the Court is aware, the Government seized from the defendants a number of devices
that are password-protected and for which the defendants have thus far declined to provide
passwords. The Government is still working to gain access to many of those devices, and, as the
Government is able to do so, it will extract their contents, review them for potential privilege and
responsiveness, and produce them to the defendants on a rolling basis. 1




       1
          In a letter filed on January 20, 2020, counsel for defendant Parnas suggested that the
Government has purposefully delayed the production of discovery to Parnas in order to frustrate
his ability to comply with a subpoena or document request from the House Permanent Select
Committee on Intelligence (“HPSCI”). Such a suggestion is baseless and completely belied by
the facts. The two largest sources of delay with respect to the Government’s ability to produce the
contents of Parnas’s devices to him—including an iPhone 11 that he produced (without objection
from the Government) to HPSCI on January 12, 2020—are directly attributable to Parnas himself.
First, Parnas declined to provide the password to his devices, which is of course his right, but
which required the FBI to spend nearly two months unlocking the iPhone 11. The Government
has yet to access many of the other password-protected devices seized from Parnas, although the
FBI’s efforts to unlock them are ongoing. Second, when the Government did unlock several of
Parnas’s devices in early December 2019, the Government asked Parnas’s counsel on December
3, 2019 to provide a hard drive on which to produce discovery, as the Government does in every
case and with every defendant. However, Parnas’s counsel did not produce such a hard drive until
December 19, 2019, shortly before the Christmas holiday, and more than two weeks after the
Government had requested the drive. The Government produced the iPhone 11 to Parnas on
December 31, 2019. However, Parnas’s counsel was unable to figure out how to open the device
extraction on his own computer, so the Government made available a paralegal and technical
expert—during the holidays—to sit with Parnas’s counsel to troubleshoot his technical issues. The
Government has and will continue to work with defense counsel to facilitate each defendant’s
access to discovery and to make discovery available as expeditiously as possible.
          Case 1:19-cr-00725-JPO Document 74 Filed 01/21/20 Page 3 of 3
January 21, 2020
Page 3

        In sum, the Government expects to have produced the vast majority of responsive materials
within its possession to the defendants in advance of the next conference. Finally, the Government
will be prepared to discuss setting a motion and trial schedule at the next conference.



                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                                 By: _____/s/_______________________
                                                     Rebekah Donaleski
                                                     Nicolas Roos
                                                     Douglas Zolkind
                                                     Assistant United States Attorneys
                                                     (212) 637-2423/2421/2418

cc: Defense Counsel (by ECF)
